THIRD DIVISION
                             MILLER, P. J.,
                       MCFADDEN and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 18, 2016




In the Court of Appeals of Georgia
 A16A1339. WARD v. THE STATE.

      MCFADDEN, Judge.

      After a jury trial, Lavalis Ward was convicted of criminal attempt to commit

armed robbery, two counts of burglary, possession of a firearm during the

commission of a crime, possession of a tool for commission of a crime, possession

of a controlled substance, and possession of a firearm by a convicted felon. Ward

appeals, claiming that his trial counsel was ineffective; however, Ward has failed to

show that his counsel’s performance was both deficient and prejudicial. Ward also

challenges the trial court’s admission of certain evidence, but he has not shown that

the court abused its discretion in its evidentiary rulings. Finally, Ward contends that

the attempted armed robbery and burglary offenses should have been merged for

purposes of sentencing. We agree that the two burglary counts, which were based on
a single illegal entry into a building, should have been merged; but the attempted

armed robbery and burglary offenses were not based on the same conduct and thus

properly were not merged for sentencing. Accordingly, we affirm in part, vacate in

part, and remand for resentencing on the burglary counts.

      “On appeal from a criminal conviction, we view the evidence in the light most

favorable to support the jury’s verdict, and the defendant no longer enjoys a

presumption of innocence.” Hall v. State, 335 Ga. App. 895 (783 SE2d 400) (2016)

(citation omitted). So viewed, the evidence shows that on June 19, 2011, at

approximately 2:30 in the morning, Ward and an accomplice went to the victim’s

apartment to steal money that they had learned was supposedly hidden under a

mattress. Ward forced his way into the apartment with a handgun while his

accomplice waited outside. As Ward ransacked the apartment looking for the money,

he threatened and hit the victim with the gun. After failing to find the money, Ward

and his accomplice fled. The state also introduced evidence of Ward’s prior

convictions arising from a similar home invasion.

      1. Tape recording.

      Ward contends that the trial court erred in allowing the state to play a tape

recording because it contained statements from a detective that invaded the jury’s

                                         2
province by addressing an ultimate issue of fact. However, as Ward notes in his brief,

this objection to the tape recording was not raised at trial; rather, his attorney raised

only a Miranda objection to the tape. Because no ultimate issue objection to the

evidence was raised at trial, Ward “may not now raise it for the first time on appeal.

Where an entirely different objection or basis for appeal is argued in the brief which

was not presented at trial we will not consider that basis as we are limited to those

grounds presented to and ruled upon by the trial court.” Holmes v. State, 271 Ga.

App. 122, 123 (1) (608 SE2d 726) (2004) (citation and punctuation omitted). See also

Batten v. State, 295 Ga. 442, 444 (2) (761 SE2d 70) (2014) (ultimate issue objection

to investigator’s testimony was not preserved for appellate review).

      2. Song lyrics.

      Ward contends that the trial court erred by allowing admission of redacted

lyrics of a rap song he had written, arguing that the lyrics were irrelevant and unduly

prejudicial. “The exclusion of evidence that is objected to on the ground of relevancy

lies within the sound discretion of the trial court, whose decision will not be disturbed

on appeal absent a clear abuse of discretion.” Taylor v. State, 297 Ga. 132, 135 (3)

(772 SE2d 630) (2015) (citation and punctuation omitted). Both this court and our

Supreme Court have held that a trial court does not abuse its discretion in admitting

                                           3
evidence of a defendant’s written lyrics when the evidence is relevant to some issue

in the case. See Taylor, supra (no error in admitting rap lyrics referencing a particular

type of gun); Castillo v. State, 281 Ga. 579 (7) (a) (642 SE2d 8) (2007) (no error in

admitting song lyrics suggesting defendant might be inclined to violence); Thomas

v. State, 270 Ga. App. 181, 183 (2) (606 SE2d 275) (2004) (no error in admitting

song lyrics suggesting that defendant might be inclined to engage in violent encounter

with police). Here, the state contended, and presented evidence showing, that Ward

had attempted to intimidate various witnesses from testifying against him in this case.

The rap lyrics in question referenced violence toward witnesses and thus were

relevant to the issue of witness intimidation. Accordingly, “[t]he trial court did not

abuse its discretion by admitting this relevant evidence.” Taylor, supra (citation

omitted).

      3. Drug paraphernalia.

      Ward claims that the trial court erred in allowing the state to introduce

evidence of drug manufacturing paraphernalia found during a search of his home

because it impermissibly placed his character in issue. But even if we assume, without

deciding, that the court erred in allowing the evidence, “the error [was] harmless

because . . . the evidence of [Ward’s] guilt[, including the victim’s eyewitness

                                           4
identification of Ward, the accomplice’s incriminating testimony, and the similar

transaction,] was overwhelming and it is therefore highly probable that the admission

of the challenged [evidence] did not contribute to the verdict. [Cit.]” Johnson v. State,

292 Ga. 785, 789 (4) (741 SE2d 627) (2013) (any error in allowing evidence of

defendant’s involvement in a drug transaction for which he was not on trial was

harmless due to overwhelming evidence of guilt). Accord Ingram v. State, 232 Ga.

App. 802, 804 (503 SE2d 70) (1998) (any error in admitting evidence of defendant’s

commission of independent crime was “harmless given the overwhelming evidence

of [his] guilt.”).

       4. Ineffective assistance of counsel.

       To prevail on his claim of ineffective assistance of counsel, Ward

       must show [both] that trial counsel’s performance [was deficient in that
       it] fell below a reasonable standard of conduct and that [it was
       prejudicial because] there existed a reasonable probability that the
       outcome of the case would have been different had it not been for
       counsel’s deficient performance. If [Ward] fails to [prove] either prong
       of the [two-part] test, this relieves the reviewing court of the need to
       address the other prong.

Scott v. State, 290 Ga. 883, 889 (7) (725 SE2d 305) (2012) (citations and punctuation

omitted). Ward has failed to show that his trial counsel’s performance was both

deficient and prejudicial.

                                           5
      a. Motion for directed verdict of acquittal.

      Ward complains that his trial counsel was ineffective in moving for a directed

verdict of acquittal on the armed robbery count, theorizing that the motion prompted

the state to request a jury charge on attempted armed robbery as a lesser offense. At

the motion for new trial hearing, counsel testified that his reason for the motion for

a directed verdict of acquittal was the lack of evidence showing that anything was

taken from the victim. When asked about the state’s ability to request attempted

armed robbery as a lesser included offense, counsel responded, “Well, I guess they

were free to assert any theory they had that was supported by the evidence.”

      Generally, decisions on whether to raise, and how to argue, motions are matters

of trial strategy. Taylor v. State, 337 Ga. App. 486, 492 (4) (a) (788 SE2d 97) (2016);

Minor v. State, 328 Ga. App. 128, 142 (8) (b) (761 SE2d 538) (2014). “As a general

rule, matters of reasonable tactics and strategy, whether wise or unwise, do not

amount to ineffective assistance of counsel.” Smith v. State, 335 Ga. App. 742, 746

(3) (782 SE2d 824) (2016) (citation and punctuation omitted). Moreover

      Effectiveness is not judged by hindsight or by the result. Although
      another lawyer may have conducted the defense in a different manner
      and taken another course of action, the fact that defendant and his
      present counsel disagree with the decisions made by trial counsel does


                                          6
      not require a finding that defendant’s original representation was
      inadequate.

Powell v. State, 198 Ga. App. 509, 511-512 (1) (402 SE2d 108) (1991) (citations and

punctuation omitted).

      Here, trial counsel’s decision to move for a directed verdict of acquittal due to

insufficient evidence was certainly a reasonable strategy, especially since the jury did

not find Ward guilty of the very offense that was the subject of that motion. The mere

“fact that [Ward] now finds fault with trial counsel’s strategy does not require a

finding that he received deficient representation. [Cit.] Given [Ward’s] failure to

demonstrate error by the trial court, we will not disturb its denial of [his] motion for

new trial based on ineffective assistance of counsel. [Cit.]” Zapata v. State, 291 Ga.

App. 485 (662 SE2d 271) (2008) (rejecting claim that trial counsel was ineffective

in moving for a directed verdict of acquittal because such motion allowed the state

to reopen the evidence). See also Hicks v. State, 337 Ga. App. 567, 571 (4) (788 SE2d

502) (2016) (finding that counsel’s strategic decision to move for a directed verdict

did not amount to ineffective assistance).

      b. Bulletin.




                                           7
      Ward contends that his trial counsel was ineffective in failing to raise an

improper character evidence objection to a police officer’s testimony that there was

a bulletin with Ward’s information on it in the police station. However, even if such

a character objection would have been appropriate, Ward “has not met his burden of

showing prejudice. The overwhelming evidence of his guilt forecloses the reasonable

probability that the trial result would have been different if trial counsel had objected

to the testimony.” Andemical v. State, 336 Ga. App. 661, 667 (4) (a) (786 SE2d 238)

(2016) (citation omitted).

      c. Similar transaction testimony.

      Ward claims his trial counsel was ineffective in failing to object to hearsay

during a detective’s testimony about the similar transaction. However, in addition to

the detective’s testimony, the state also introduced a certified copy of his convictions

arising from the prior incident and the testimony of his accomplice in that incident.

And as noted above, the evidence of Ward’s guilt in the instant case was

overwhelming. Consequently, “[p]retermitting whether trial counsel’s performance

was deficient for failing to object on hearsay grounds to the detective’s testimony at

trial, [Ward] has failed to establish a reasonable probability that, but for counsel’s

[lack of an] objection to the testimony in question, the result of the proceeding would

                                           8
have been different.” Jones v. State, 329 Ga. App. 478, 483 (4) (765 SE2d 657)

(2014) (citations omitted).

       d. Third-party and co-indictee statements.

       Ward claims that his trial counsel was ineffective in failing to object to

statements made by third-parties in a recorded telephone call and to statements of a

co-indictee who disappeared before trial. But Ward “does not point to any specific

[statements by third-parties or the co-indictee] to which his trial counsel should have

objected[.]” Gipson v. State, 332 Ga. App. 309, 322 (8) (d) (772 SE2d 402) (2015).

Accordingly, these claims provide no basis for finding ineffective assistance of

counsel. See Stokes v. State, 281 Ga. 825, 834 (8) (e) (642 SE2d 82) (2007) (no

ineffective assistance shown where appellant failed to cite specific deficiencies);

Conway v. State, 281 Ga. 685, 690 (3) (642 SE2d 673) (2007) (no ineffective

assistance where appellant failed to show specific instances of counsel’s alleged

failure to prepare for trial); Bennett v. State, 289 Ga. App. 110, 114 (3) (657 SE2d 6)

(2008) (appellant failed to identify witness whom he claimed counsel should have

called at trial).

       e. Detective’s recorded statements.



                                          9
      Ward argues that his trial counsel was ineffective in failing to raise relevance

and ultimate issue objections to statements made by a detective on a recording which

indicated the detective’s belief that his investigation pointed to Ward’s guilt. But

even assuming such objections would have been appropriate, “given the

overwhelming evidence of guilt, we cannot say [these brief statements] in reasonable

probability changed the outcome of the trial; accordingly, [Ward] suffered no

prejudice from trial counsel’s failure to object to this [evidence].” Crankshaw v. State,

336 Ga. App. 700, 703 (3) (d) (786 SE2d 245) (2016) (citation and punctuation

omitted).

      5. Merger.

      Ward argues that the trial court should have merged the attempted armed

robbery and the two burglary offenses for sentencing because all three counts were

based on the same conduct. We agree that the two counts of burglary should have

been merged for sentencing; however, the trial court correctly ruled that the attempted

armed robbery count did not merge with either of the burglary offenses.

      a. Burglary counts.

      The two counts of burglary upon which the jury found Ward to be guilty were

based on the same unlawful entry into the victim’s house, but one count was

                                           10
predicated on the intent to commit a theft and the other was predicated on the intent

to commit an aggravated assault. The trial court imposed separate sentences for each

burglary count. However, “[w]here one course of conduct violates one criminal

statute in several ways described in the statute, a defendant is guilty of only one

crime. [Cits.]” Spears v. State, 296 Ga. 598, 601-602 (2) (769 SE2d 337) (2015).

Since Ward’s one entry into the victim’s house was committed with a dual intent to

commit theft and aggravated assault, the trial court should not have imposed two

separate sentences and instead should have merged the burglary counts for

sentencing. See Andrews v. State, 328 Ga. App. 344, 348 (2) (a) (764 SE2d 553)

(2014) (finding two burglary counts should have merged because only one burglary

occurred where defendant entered building with dual intent of committing theft and

rape). Compare Spears, supra (two separate entries authorized separate sentences for

two burglary counts). We therefore vacate the erroneous burglary sentences and direct

the trial court, on remand, to merge the two burglary counts for sentencing. See

Andrews, supra.

      b. Attempted armed robbery.

      Contrary to Ward’s argument, the trial court did not err in failing to merge the

attempted armed robbery with the burglary counts for sentencing.

                                         11
             While an accused may be prosecuted for more than one crime
      arising out of the same criminal conduct, he may not be convicted of
      more than one crime arising out of the same criminal conduct where one
      crime is included in the other. OCGA § 16-1-7 (a) (1). A crime is
      included in the other when: (1) It is established by proof of the same or
      less than all the facts or a less culpable mental state than is required to
      establish the commission of the crime charged; or (2) It differs from the
      crime charged only in the respect that a less serious injury or risk of
      injury to the same person, property, or public interest or a lesser kind of
      culpability suffices to establish its commission. OCGA § 16-1-6. With
      respect to subsection (1), the “required evidence test” is utilized to
      determine whether multiple convictions are precluded because one of
      the crimes was established by proof of the same or less than all the facts
      that were required to establish the other crime. . . . [T]hat [required
      evidence] test is exclusive to a merger analysis under OCGA § 16-1-6
      (1); however, there are other circumstances in which a merger analysis
      will not end with the required evidence test.

Regent v. State, 299 Ga. 172, 175 (787 SE2d 217) (2016) (citations, punctuation and

emphasis omitted).

      In the instant case, the attempted armed robbery and burglary offenses were not

established by proof of the same facts and thus were not included offenses.

      Under Georgia law, a person commits the offense of burglary when,
      without authority and with the intent to commit a felony or theft therein,
      he enters or remains within the dwelling house of another. A person
      commits the offense of criminal attempt when, with intent to commit a
      specific crime, he performs any act which constitutes a substantial step
      toward the commission of that crime. A person commits the offense of
      armed robbery when, with intent to commit theft, he or she takes
      property of another from the person or the immediate presence of
      another by use of an offensive weapon, or any replica, article, or device

                                          12
      having the appearance of such weapon. Thus, the elements of burglary
      and attempted armed robbery and the culpable mental states required of
      these crimes are different.

Culbreath v. State, 328 Ga. App. 153, 156-157 (2) (a) (761 SE2d 557) (2014)

(citations omitted). Because the burglary and attempted armed robbery offenses in

this case “require[d] proof of at least one fact different from the others[,] these crimes

did not merge.” Id. at 157 (2) (a). See also Crankshaw, supra at 704 (4).

      Moreover, Ward has not shown and we do not find any further circumstances

under which the attempted armed robbery and burglary offenses in this case should

have merged. Compare Regent, supra at 175-176 (finding that the charged aggravated

assault and aggravated battery offenses should have merged because they differed

only in the seriousness of the injury to the victim). Thus, even though the trial court

should have merged the burglary counts, as discussed above, the trial court did not

err in refusing to merge the attempted armed robbery with the burglary counts for

sentencing.

      Judgment affirmed in part and vacated in part, and case remanded with

direction. Miller, P. J. concurs. McMillian, J., concurs in the judgment only.




                                           13